DENY and Opinion Filed July 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00708-CV

 IN RE SAMUEL MENDICINO, TRUSTEE OF THE CHRISTOPHER J.
 MERLO IRREVOCABLE LIFE INSURANCE TRUST, AND CHARLES
STANLEY CHURCHWELL, JR., CO-TRUSTEE OF THE CHRISTOPHER
           J. MERLO REVOCABLE TRUST, Relators

               Original Proceeding from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-18-03799-2

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Garcia
      Relators Samuel Mendicino, Trustee of the Christopher J. Merlo Irrevocable

Life Insurance Trust, and Charles Stanley Churchwell, Jr., Co-Trustee of the

Christopher J. Merlo Revocable Trust, filed a petition asking this Court to vacate

(1) an Order Appointing Guardian ad Litem, (2) an Order Denying the Motion to Set

Aside Order Appointing ad Litem and Amended Order Appointing Guardian ad

Litem and Expanding Powers, and (3) an Order Granting Motion to Compel

Statutory Accounting. Also before the Court is relators’ motion for temporary relief.
      As the parties seeking relief, relators bear the burden to provide the Court with

a sufficient record to establish their right to relief. Walker v. Packer, 827 S.W.2d

833, 837 (Tex. 1992) (orig. proceeding). A relator establishes its right to relief by

showing that the trial court clearly abused its discretion and that the relator lacks an

appellate remedy. In re The Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding).

      Relators must provide this Court with a certified or sworn copy of every

document that is material to establishing their right to mandamus relief and that was

filed in the underlying proceeding. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1); In

re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

Because documents included in the relators’ appendix are not certified by a trial

court clerk or adequately sworn copies, we conclude relators have not met their

burden.

      Accordingly, we deny the petition for writ of mandamus. We also deny the

motion for temporary relief as moot.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE


220708F.P05



                                          –2–